COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-11-00100-CV


IN RE JEFFREY K. BROOKS                                                RELATOR


                                    ------------

                             ORIGINAL PROCEEDING

                                    ------------

                            MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that it has no jurisdiction over the requested relief. Tex. Code Crim.

Proc. Ann. art. 11.07, ' 5 (Vernon Supp. 2010);2 Tex. Gov’t Code Ann. ' 22.221

(Vernon 2004). Accordingly, relator’s petition for writ of mandamus is dismissed

for want of jurisdiction.

                                                   PER CURIAM

PANEL: GARDNER, DAUPHINOT, and MEIER, JJ.

DELIVERED: March 31, 2011
      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
        See In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.]
2001, orig. proceeding) (providing that applicant may seek 11.07 mandamus
relief only from Court of Criminal Appeals).